PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/050,728
Filing Date: 31 Jul 2018
Appellant(s): Smith, Charles, Anthony


__________________
Jay Rowe
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 4/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal.
Every ground of rejection set forth in the Office action dated 12/14/20 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 to 3, 5 and 7 to 10 are rejected under 35 U.S.C. 103 as being unpatent-able over Nishijima et al. US PGPub 2011/0108094.

	Nishijima et al. teach a resin composition that contains an ethylene copolymer and a dialkoxysilane adhesion promoter.  See for instance the abstract.  Note that even the abstract specifically refers to an amino dialkoxysilane, applicants’ component (b).  

	Paragraphs 45 to 54 teach a resin prepared from ethylene and an unsaturated carboxylic acid.  See paragraph 50 which states that when the polar monomer is a metal salt of an unsaturated carboxylic acid, this ethylene-polar monomer copolymer is known as an ionomer.  See paragraph 51 which specifically teaches sodium as the metal salt.  This corresponds to the claimed component (a).  
	For the claimed carboxylic acid content please see paragraph 53 which teaches preferred amounts of from 1% to 20% by mass.  This overlaps to a significant degree with the claimed range.  Furthermore Nishijima et al. teach specific amounts that are within the claimed range such that one having ordinary skill in the art would have found such a claimed content obvious, if not anticipated.
	For the claimed degree of neutralization please see paragraph 51 which teaches a preferred range of from 60 to 5%.  This too overlaps to a significant degree with the claimed range and even provides specific amounts that are within the claimed range such that one having ordinary skill in the art would have found such a claimed degree obvious, if not anticipated.  
	See also specific Resin (e) in paragraph 121 which is a sodium neutralized resin meeting each of the requirements of the ionomer resin (i) as claimed.  This meets the requirements of claims 9 and 10 as well.  

	The organosilane is further described in paragraphs 59 and on.  Paragraphs 59 and 60 specifically teach various dialkoxysilanes having an active chemical group (amino).  In fact paragraph 61 teaches that dialkoxysilane is used viscosity increase and gelation during lamination is suppressed  and the composition is stabilized. This corresponds to claimed component (b).  Paragraph 62 teaches that the silane is present in a preferred lower amount of .03, corresponding to 300 parts per million.  This meets the claimed requirement (c).  See also the silane coupling agent in paragraph 123.  This also meets the requirement of claims 2, 5, 7 and 8.
	
	Thus Nishijima et al. specifically teach each of the requirements of (a) to (c) but fail to specifically show the resin and dialkoxysilane claimed in combination.  

skill in the art (i.e. does not require undue experiment).
	In this manner claims 1, 2, 5 and 7 to 10 are rendered obvious.
	For claim 3, note that the working examples such as found in paragraph 142 prepare pellets that are impregnated with the silane by mixing.  The skilled artisan  would have expected such mixing to distribute the silane evenly throughout such that the dialkoxysilane component will be substantially evenly distributed.
	
Claims 4, 12, 13 and 15 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. 2011/0108094, and further in view of Binette et al. US PGPub 2017/0136311.

	Nishijima et al. fail to teach a particle in which the dialkoxysilane is predominantly present on the surface of the particles.  

	Binette et al. teach the preparation of ionomeric polymer particles as found in paragraph 17.  See also paragraphs 74 to 76 which teach ionomers prepared from ethylene and an acid.  These particles are admixed with a silane adhesion promoter.  As can be seen from paragraph 16, the silane can be applied to the particle either by surface treatment (by soaking or dipping) or by mixing.  
	From this the skilled artisan would have expected ethylene-acidic ionomeric poly-mers that are treated with a silane by either dipping or soaking (such that the silane is present on the surface) or mixing to function in an equivalent manner.  Note that mixing is disclosed in Nishijima et al.	
claim 4 obvious.	

	For claim 12, in addition to that noted supra for claims 1 and 4, note that Nishijima et al. teach that the dialkoxysilane can be present in preferred amounts of from .05 to 12 parts, per 100 ionomer (paragraph 62) such that selecting an amount within the range of from 1 to 10 parts as claimed from the range in Nishijima et al. would have been obvious to the skilled artisan.  Note that the overlapping range in claim 12 is more substantial than in claim 1.

	For claims 13 and 15 to 18 note that these limitations, as found in the Nishijima et al. references are addressed supra in the rejection 1..

Claims 1 to 3 and 5 to 11 are rejected under 35 U.S.C. 103 as being unpatent-able over Hayes et al. US PGPub 2014/0182664 in view of Shinya et al. US PGPub 2012/0208940

	Hayes et al. teach an ionomeric composition that is used in forming interlayer films and that contains an ionomer resin (abstract).  
	See for instance the specific teachings in paragraphs 48 and on.  The preferred alpha olefin is ethylene (paragraph 49) while the preferred carboxylic acid monomer is (meth)acrylic acid.  The amount of carboxylic acid in paragraph 48 is preferably from 10 to 25 wt% and falls completely within the range of claim 1.  The degree of neutralization in paragraph 51 is preferably from 1 to 50% and overlaps to a significant degree with that claimed such that one having ordinary skill in the art would have found a degree of neutralization as claimed to have been obvious.  
	See also paragraph 146 that specifically shows an ionomer resin meeting each requirement for claimed (a).  This corresponds to claimed component (a).  
	
This meets the amounts in (c).  
	Thus this differs from that claimed in that Hayes et al. teach a trialkoxysilane adhesion promoter having an active chemical group rather than a dialkoxysilane (b).  
	For instance the Ion 2 in paragraph 146 (which fully meets the requirements of claimed resin (i)) is admixed with 2500 ppm of a silane coupling agent  (paragraph 161). This examples only differs from that claimed in that the silane is a trialkoxysilane rather than a dialkoxysilane.
	Shinya et al. teach an ionomeric composition that is used in forming interlayer films (paragraph 23) that contains a ionomer resin prepared from a carboxylic acid and ethylene and is neutralized (paragraphs 28 and on).  This also contains silane coupling agents as found in paragraph 58 and on.  The silane coupling agents can be either tri- or di-alkoxysilanes with dialkoxysilanes being preferred to maintain processing stability during molding (paragraph 62).
	From this one having ordinary skill in the art would have found it obvious to use a dialkoxysilane rather than a trialkoxysilane in the ionomeric composition of Hayes et al. with the expectation of obtaining predictable and useful results.  In fact, such a composi-tion would be expected to possess the benefit of having stability during processing.  
	In this manner each of the limitations of claim 1 is rendered obvious.  
	
	The dialkoxysilanes found in paragraphs 59 to 61 of Shinya et al. meet the requirement of claims 2 and 5 to 8, particularly noting that paragraph 61 teaches as the preferred silane one meeting 8.  
	For claim 3, the composition in Hayes et al. can be prepared by melt extrusion (paragraph 69) which melts and mixes the components together such that the skilled artisan would have expected the silane to be substantially evenly distributed.
	For claims 9 and 10 again see Ion 2 in paragraph 146 of Hayes et al.  
claim 11 please see paragraph 54 in Hayes et al. which teaches the addition of carboxylic acid esters having 3 to 10 carbon atoms such as isopropyl and butyl groups.  These can be present in the ionomer in an amount of, preferably, up to about 20 wt% which overlaps with the type and amount of claimed (iii) such that one having ordinary skill in the art would have found such monomers (iii) in the ionomer of Hayes et al. to have been obvious.

(2) Response to Argument
	For rejection noted as 1. above:

	First and foremost the Examiner notes that there is nothing in the instant claims excluding gelling.  Even if the sodium ionomer and a dialkoxysilane in Nishijima et al. were to gel, this is not excluded from the claims.  Arguments regarding gelling do not reflect a claimed embodiment.  Furthermore applicants have not shown any criticality for the claimed composition over the closest prior art that establishes gelling or the lack thereof as an unexpected result.

	Appellants note that zinc is a preferred metal over sodium but they are reminded  that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. 
	Appellants further direct attention to Table 1 noting that no combination with the sodium ionomer was demonstrated.  The Examiner is aware of this as this is the basis for the obviousness rejection.  A prior art reference, though, is neither limited by or to that shown in the working examples.
	The Examiner realizes that Nishijima et al., Example 10, shows gelling but, as noted in the rejection above, the use of a dialkoxysilane rather than a trialkoxysilane would have been expected to overcome this issue.  Appellants refer to paragraph 52 but the teachings in paragraph 61 give a different method of overcoming gelling such that the use of zinc ionomers is clearly not the only way to remedy this issue.   Nishijima et 
	Paragraph 10 of the instant specification and US 2011/0105681, which is not prior art relied upon in this rejection.  
	First, Comparative Example 4 does not include a silane within the breadth of Nishijima et al., which only uses aminosilanes.   This has no relevance to the prior art rejection.
	Second, Comparative Example 11 is only one composition.  This is simply a snap shot of a single composition that is in no way representative of all combinations of the components within.  This is not commensurate in scope with the breadth of the teach-ings of Nishijima et al. which indicate that diaminosilanes and sodium ionomers can be used in combination to form a useful composition.  This one single example does not establish that the teachings in Nishijima et al. are inoperative.
	For instance the body of US 2011/0105681 contains a similar teaching to that of Nishijima et al. that dialkoxysilanes suppress gelation (paragraph 42).  Furthermore this reference provides NO suggestion that sodium ionomers result in gelation.  Paragraph 34 refers to zinc as having better weather resistance than sodium ionomers and that the ionomer combined with a specific silane suppresses the generation of a gel like material (paragraph 34).  In this reference there is no relationship between sodium ionomers and gelling.  
	The Examiner is confused by the statement on the top of page 7, in reference to 3-glycidoxypropylmethyldiethoxysilane, that “Nishijima does not include this type of silane in its inventive disclosure and therefore does not explicitly suggest chemical groups for bonding into the ionomer resin”.  While the Examiner agrees that Nishijima et al. do not teach glycidoxy groups (which is why reliance on Comparative Example 4 is off base), Nishijima et al. do teach active chemical groups for bonding into the ionomer resin, as amino group function as such.  This is reflected by instant claim 8. 
	Again Appellants are reminded that a prior art reference is not limited by or to the working examples and the totality of the teachings in Nishijima et al. provide motivation to use sodium ionomer with a dialkoxysilane in an effort to reduce gelling.  This reference invites experimentation such that one having ordinary skill in the art would 
	It is important to note that when a reference relied upon makes obvious the claimed invention, the reference is presumed to be operable.  Appellants appear to be of the position that, even though Nishijima et al. specifically teach sodium ionomers and specifically teach amino dialkoxysilanes, this is not a useful combination.  Appellants’ response has not risen to the level of establishing inoperability.
	 
	In summary – 
	Appellants believe that Nishijima et al. teach away from a sodium neutralized ionomer rather than a zinc neutralized because of the potential for “gel like” substances.  The Examiner notes that appellants repeatedly place emphasis on the gelling teaching in paragraph 52 without giving the gelling teaching in paragraph 61 equal emphasis.  Clearly Nishijima et al. disclose more than one way to optimize and/or adjust gelling.  The usefulness in using dialkoxysilanes to suppress gelling is even recognized by US 2011/0105681, cited by appellants.
	Appellants believe that the totality of Nishijima et al. would not lead the skilled artisan to combine a sodium neutralized ionomer with a dialkoxysilane.  The Examiner notes that this embodiment is clearly disclosed therein.  Paragraph 51 specifically teaches sodium ionomers as being useful.  Paragraph 52 teaches that zinc is a preferred metal species but this in NO WAY states that sodium is not useful.  Stability during the sheet production may be enhanced with a zinc ionomer but this in no way implies that sodium cannot be used.  
	Appellants direct attention to the Example in Nishijima et al. in which sodium ionomers gel. This is NOT an unexpected result.  Not only does this reflect something that could have been expected, Nishijima et al. provide a way to remedy any gelling – by using dialkoxy-silanes (paragraph 61).
	It is the Examiner’s position that, rather than teaching away from the necessary combination, Nishijima et al. actually teach toward the invention by stating that sodium 
	In addition to that, arguments regarding gelling do not reflect a claimed limitation or claimed feature.
  	As an aside the Examiner notes that appellants have not cited any working or comparative examples of their own that shows any unexpected results over that which is disclosed by Nishijima et al.

	For the rejection noted as 2. above:
	It is argued that Binette et al. cannot cure the deficiencies of Nishijima et al. with regard to the sodium ionomer.  This does not reflect the nature of the obviousness rejection.
	Furthermore arguments directed to any additives are not relevant to the rejection rationale at hand since none of the claims are directed to such.  
	Thus appellants’ conclusory statement that “there can be no logical technicsl (sic) reasoning to support modification of Nishijima’s method to prepare impregnated pellets to employ the dipping or soaking method described by Binette” is not sufficient to over-come this obviousness rejection.

	For the rejection noted as 3. above:
	Appellants state that enhanced adhesion strength if the problem addressed by Hayes.  The Examiner notes that it is one problem addressed, not the only problem.  Furthermore this problem is addressed by the high melt flow rate of the ionomeric composition.  
See paragraph 53:

    PNG
    media_image2.png
    66
    334
    media_image2.png
    Greyscale


See paragraph 70:

    PNG
    media_image3.png
    109
    313
    media_image3.png
    Greyscale

See paragraph 73: 

    PNG
    media_image4.png
    46
    299
    media_image4.png
    Greyscale


	Thus while paragraph 57 states that the silanes can “further enhance” adhesion it is clearly not the silanes that provide the enhanced adhesion addressed by Hayes et al.  The skilled artisan would have expected enhanced adhesion strength even without the presence of the trialkoxysilanes.  
	Furthermore one having ordinary skill in the art would have been motivated to include the dialkoxysilanes as found in Shinya et al. in an effort to maintain processing stability during molding. This is an expected and predictable result, as per the teachings of Shinya et al., and this would not have been expected to interfere with the adhesion of Hayes et al. since the improved adhesion is attributed to high melt flow.  
	Note that it is prima facie obvious to add a known ingredient to a known composition for its known function.  As such the skilled artisan would have found the use of a dialkoxysilane rather than a trialkoxysilane to have been obvious, with the expectation of obtaining useful and predictable results. The intent of Hayes et al. to provide increased adhesion is not affected by this substitution such that this modification would not change the principle of operation as argued.



	As a note of clarification, there is no prior art rejection over claim 19.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Margaret Moore
/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
Conferees:
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                         
                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.